Citation Nr: 0725733	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  He was born in July 1919.  According to his death 
certificate, the veteran died on June [redacted], 2005, due to sepsis 
syndrome (immediate cause of death), with conditions leading 
to his death described as acute myocardial infraction and 
acute stroke, all of "days" in duration.  Shown as other 
significant conditions contributing to death were chronic 
obstructive pulmonary disease, "palliative care", and renal 
failure.

On prior occasions, the Board has reviewed various aspects of 
the veteran's service-connected disabilities.  

At the time of the veteran's death, service connection was in 
effect for chronic skin ulcer, left inguinal herniorrhaphy 
scar, rated as 40 percent disabling; hiatal hernia, rated as 
30 percent disabling; trichophytosis of the feet, rated as 10 
percent disabling; draining lesion at the site of the left 
inguinal hernia surgery, rated as 10 percent disabling; and 
residuals of bilateral inguinal herniorraphies, rated as 
noncompensably disabling.  A total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU) was in effect from July 11, 1997.

Just prior to his death, the Board had remanded the case in a 
then pending appeal on the issue of entitlement to aid and 
attendance benefits.  That issue, per se, died with the 
veteran, since the appellant, who is the veteran's widow, has 
not pursued that issue on an accrued basis.

On August 3, 2007, a Board Deputy Vice Chairman granted the 
motion to advance this case on the docket pursuant to 38 
U.S.C. § 7107 and 38 C.F.R. § 20.900(c).




The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

When it is determined that a veteran's death was service 
connected, his surviving spouse is generally entitled to 
dependency and indemnity compensation (DIC).  See 38 U.S.C.A. 
§ 1310.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service-connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

If the decedent's death is not determined to be service 
connected, a surviving spouse may still be entitled to DIC 
benefits, under certain specific conditions set out by law.  
DIC is payable to the surviving spouse where it is shown that 
the veteran's death was not the result of willful misconduct, 
and he (1) was continuously rated totally disabled for the 10 
years immediately preceding death; or (2) was rated totally 
disabled upon separation from service, was continuously so 
rated, and died more than five but less than ten years after 
separation from service; or (3) the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).  The implementing regulation is at 38 
C.F.R. § 3.22.  In the present case, however, the appellant 
has not asserted, and the record does not reflect, that the 
veteran was entitled to a TDIU rating for any time prior to 
July 1997.

The terminal VA hospitalization report summary, prepared at 
the VA Medical Center (VAMC) in Temple, Texas, reflects that 
the veteran had been discharged from that facility on May 27, 
2005, and apparently went home with his wife for in-home 
care.  On an unspecified date thereafter, he had been 
transported by EMS to a private emergency room in Groesbeck, 
Texas, and then transferred from there to the Temple VAMC 
emergency room on May 30, 2005.  There he was admitted to the 
nursing home care unit on for palliative care related to 
acute stroke, myocardial infraction and "possible sepsis - 
no further workup or aggressive treatment desired per 
family". 

The veteran's clinical records show that he had experienced 
recent bouts of infections associated with his service-
connected disabilities.  The clinical findings in that regard 
from VA examinations in 1997 and again in 2003, shortly 
before his death, have been pointed out by the appellant's 
representative.  In that regard, the Board notes an 
examination report dated October 27, 1997, at the VAMC in 
Temple, Texas, which indicated that the veteran had a chronic 
and recurrent infection due to a nonhealing lesion in his 
left inguinal area.  Further, an examination report at the 
same facility, dated April 17, 2003, indicated recurrent 
infection at the left inguinal hernia site.  The 
representative asserts that the veteran was treated with 
broad spectrum antibiotics for possible sepsis including at 
the time of, and shortly before, his death.

The appellant and her representative contend that the 
veteran's terminal widespread sepsis syndrome was, in at 
least part, a reflection of, and intimately associated with, 
the massive infection due to his service-connected 
disabilities, which had been intermittently but 
intransigently present for years prior to his death.  

It has also been suggested that the veteran's terminal 
treating VA physician had opined to the family that his death 
was as least in part aided/contributed to by his overall 
infectious process due to the service-connected problems 
including systemic infection of an ongoing nature.  That 
opinion is not of record.

Alternatively, the appellant also argues that her husband's 
service-connected disabilities, as shown above, and rated as 
TDIU since 1997, were significant contributors to his death 
and certainly rendered him appreciably more susceptible to 
the conditions which ultimately caused his death.  

It is also suggested that, because of the complex nature of 
the medical issues at hand, special medical evaluation and 
opinion should be undertaken.

The Board finds that, given the above contentions, and the 
fact that not all of the pertinent medical records are in the 
claims file, it is appropriate to further develop the 
evidence and obtain a current medical opinion in order to 
resolve the medical issues in this case.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the inpatient clinical records from 
the Temple VAMC for the veteran's two admissions 
immediately before his death, i.e., the one from 
which he was discharged on May 27, 2005, and the 
one which ended with his death on June [redacted], 2005.  
Also obtain the records of his admission to the 
Groesbeck Emergency Room in late May 2005, from 
which he was transferred to the VAMC.

2.  The case should then be forwarded to a VA 
physician with expertise in infectious diseases, 
to render an opinion as to the impact of the 
veteran's service-connected disabilities, 
including multiple longstanding drug-resistant 
infections, on the cause of his death, by 
addressing the following questions:

a.  Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) that 
the veteran's service-connected disabilities, 
either singly or jointly with some other 
condition, acted as the immediate or underlying 
cause of death, or were in any manner 
etiologically related thereto, or is such a 
causal or etiological relationship unlikely 
(i.e., less than a 50-50 probability)? 

b.  Is it at least as likely as not that the 
veteran's service-connected disability(ies) 
contributed to the cause of his death in that 
it/they contributed substantially or materially 
to death, combined to cause death, or aided or 
lent assistance to the production of death, or 
is such a contribution to his cause of death 
unlikely? 

c.  Is it at least as likely as not that the 
debilitating effects of the veteran's service-
connected disability(ies) made him materially 
less capable of resisting the fatal disease or 
had a material influence in accelerating death, 
or was the primary cause of death so 
overwhelming that eventual death would have 
been anticipated irrespective of his coexisting 
conditions, thereby rendering such a 
debilitating effect or material influence upon 
his cause of death unlikely?  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  If the reviewer 
cannot answer any question posed without 
resorting to unsupported speculation, the 
reviewer should so state.

e.  Any opinion rendered should be reflective 
of the aggregate evidence of record, and a 
complete rationale for the opinion(s) expressed 
should be provided.

3.  The case should then be reviewed by the 
VARO/AMC.  If the decision remains 
unsatisfactory, a Supplemental Statement of the 
Case should be issued and the appellant and her 
representative should be afforded a reasonable 
opportunity to respond.  The case should then be 
returned to the Board for final appellate review  
The appellant need do nothing further until so 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


